UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTONIO JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00237-H-1)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald     Antonio     Jones       appeals      his   conviction,         following

his   guilty     plea    to   possession         with    intent      to    distribute    an

unspecified quantity of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2012), and the 66-month sentence imposed by the

district court.         On appeal, counsel for Jones has filed a brief

pursuant    to     Anders      v.     California,         386 U.S. 738    (1967),

certifying that there are no meritorious issues for appeal but

questioning      the    procedural        reasonableness        of    Jones’      sentence.

The Government has moved to dismiss the appeal as barred by the

appellate waiver contained in Jones’ written plea agreement.

      Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                            United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135
S. Ct. 1579 (2015).                A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                         Id.   A defendant’s

waiver     is     valid       if     he    agreed        to     it     “knowingly       and

intelligently.”         United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).          We review de novo whether a defendant validly

waived his right to appeal.                 United States v. Blick, 408 F.3d
162, 168 (4th Cir. 2005).

      Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Jones knowingly

                                             2
and voluntarily waived the right to appeal his conviction and

sentence.         The sentencing claim raised on appeal clearly falls

within the scope of this broad waiver.                Therefore, we grant the

Government’s motion and dismiss Jones’ appeal. *

     This court requires that counsel inform Jones, in writing,

of the right to petition the Supreme Court of the United States

for further review.            If Jones requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.            Counsel’s motion must state that a copy thereof

was served on Jones.            We dispense with oral argument because the

facts       and   legal     contentions    are   adequately   presented     in   the

materials         before    this   court   and   argument   would   not    aid   the

decisional process.

                                                                          DISMISSED




        *
       In accordance with Anders, we have reviewed the entire
record and have found no meritorious issues for appeal that fall
outside the scope of the waiver.



                                            3